Cunningham, Judge.
Appellee has filed a motion asking-that the appeal in this cause be dismissed on two grounds: First, on the ground that appellant failed to take an exception to the judgment of the trial court; second, that the appellant has failed to file with the clerk of the court a printed abstract of record as required by Rule 5 of this court. The last ground of the motion has heretofore been passed upon by this court, and under the showing made by appellant, the motion to dismiss on the ground was denied.
*81Our State Legislature, at its last session, passed au Act pertaining to Appeals and Writs of Error, containing the following provision:
“No court of review of this state shall hereafter dismiss any appeal or writ of error or other proceeding for the review of any cause upon the ground that no exception was expressly saved to the judgment or final order or the overruling of a motion for a new trial, provided the party seeking such review appeared and participated in the hearing or trial of such cause upon which such judgment or final order was entered. Such exception shall he deemed to he saved hy operation of law and the reviewing court shall proceed in all respects, as if the same had been saved of record. This provision shall apply to all causes now pending in any court of review, as well as to causes hereafter taken there.” Sec. 24, Chap. 6, Session Laws 1911, p. 18.
This salutary provision disposes of the controversy raised by the first ground of appellee’s motion. Therefore, the same must be denied.

Motion to Dismiss Denied.